Exhibit 10.1

EXECUTION COPY

SERIES A PREFERRED UNIT

PURCHASE AGREEMENT

between

CYPRESS ENERGY PARTNERS, L.P.

and

STEPHENSON EQUITY, CO. NO. 3

May 29, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I Definitions; Interpretation

     1  

Section 1.01

  Definitions      1  

Section 1.02

  Accounting Procedures and Interpretation      5  

Article II Agreement to Sell and Purchase

     5  

Section 2.01

  Sale and Purchase; Sale Option      5  

Section 2.02

  Closings      6  

Section 2.03

  Deliveries at the Closings      6  

Article III The Partnership’s Representations and Warranties

     8  

Section 3.01

  Existence      8  

Section 3.02

  Capitalization and Valid Issuance of Units      8  

Section 3.03

  Ownership of Subsidiaries      9  

Section 3.04

  CELP SEC Documents      10  

Section 3.05

  No Material Adverse Effect      10  

Section 3.06

  No Registration Required      10  

Section 3.07

  Litigation      10  

Section 3.08

  Authority; Enforceability      10  

Section 3.09

  Approvals      11  

Section 3.10

  MLP Status      11  

Section 3.11

  Investment Company Status      11  

Section 3.12

  Certain Fees      11  

Section 3.13

  Insurance      12  

Section 3.14

  Internal Controls      12  

Section 3.15

  Form S-3 Eligibility      12  

Section 3.16

  No Violations; Compliance with Laws      12  

Article VI The Purchaser’s Representations and Warranties

     13  

Section 4.01

  Existence      13  

Section 4.02

  Authorization; Enforceability      13  

Section 4.03

  No Breach      13  

Section 4.04

  Certain Fees      14  

Section 4.05

  Unregistered Securities      14  

Article V Covenants

     15  

Section 5.01

  Cooperation; Further Assurances      15  

Section 5.02

  Use of Proceeds      15  

Section 5.03

  Listing      15  

Article VI Indemnification, Costs and Expenses

     16  

 

- i -



--------------------------------------------------------------------------------

Section 6.01

  Indemnification by the Partnership      16  

Section 6.02

  Indemnification by the Purchaser      16  

Section 6.03

  Indemnification Procedure      17  

Section 6.04

  Tax Matters      18  

Article VII Miscellaneous

     18  

Section 7.01

  Expenses      18  

Section 7.02

  Interpretation      18  

Section 7.03

  Survival of Provisions      19  

Section 7.04

  No Waiver: Modifications in Writing      19  

Section 7.05

  Binding Effect      20  

Section 7.06

  Communications      20  

Section 7.07

  Removal of Legend      20  

Section 7.08

  Entire Agreement      20  

Section 7.09

  Governing Law; Submission to Jurisdiction      21  

Section 7.10

  Waiver of Jury Trial      21  

Section 7.11

  Exclusive Remedy      21  

Section 7.12

  No Recourse Against Others      21  

Section 7.13

  No Third-Party Beneficiaries      22  

Section 7.14

  Execution in Counterparts      22  

Section 7.15

  Assignment of Rights      22  

 

- ii -



--------------------------------------------------------------------------------

SERIES A PREFERRED UNIT PURCHASE AGREEMENT

THIS SERIES A PREFERRED UNIT PURCHASE AGREEMENT (this “Agreement”) is entered
into effective as of May 29, 2018 (the “Initial Closing Date”) between CYPRESS
ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Partnership”), and
STEPHENSON EQUITY, CO. NO. 3, a Texas general partnership (the “Purchaser”). The
Partnership and the Purchaser are each a “Party” and collectively, the
“Parties”.

The Partnership and the Purchaser agree as follows:

ARTICLE I.

DEFINITIONS; INTERPRETATION

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, any entity, fund or account controlled,
managed, advised or subadvised, directly or indirectly, by the Purchaser or its
Affiliates, shall be considered an Affiliate of the Purchaser.

“Agreement” is defined in the introductory paragraph of this Agreement.

“Base Purchase Price” is defined in Section 2.01(a).

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Oklahoma are authorized or required by Law or other governmental action to
close.

“CELP Financial Statements” means the audited and unaudited financial statements
of the Partnership and its Subsidiaries, including any notes thereto or
schedules therein.

“CELP SEC Documents” means the Partnership’s forms, registration statements,
reports, schedules and statements filed by it under the Exchange Act or the
Securities Act, as applicable.

“Closings” is defined in Section 2.01(b).

“Closing Dates” is defined in Section 2.02(b).

“Code” is defined in Section 3.10.

“Commission” means the United States Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

“Common Units” means common units representing limited partner interests in the
Partnership.

“Consent” is defined in Section 3.09.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units or the PIK Units.

“Credit Agreement” means the Credit Agreement, dated as of December 24, 2013
among the Partnership, as borrower, certain of the Partnership’s Affiliates as
co-borrowers and guarantors, Deutsche Bank AG, New York Branch, as a lender,
swing line lender and collateral agent, the other lenders from time to time
party thereto, and Deutsche Bank Trust Company Americas, as the administrative
agent, as it has been amended.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America as of the applicable Closing Date; provided that for the financial
statements of the Partnership prepared as of a certain date, GAAP referenced
therein shall be GAAP as of the date of such financial statements.

“General Partner” means Cypress Energy Partners GP, LLC, a Delaware limited
liability company and the Partnership’s sole general partner.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership Parties or any of their respective
Properties.

“Indemnified Party” is defined in Section 6.03(b).

“Indemnifying Party” is defined in Section 6.03(b).

“Initial Closing” is defined in Section 2.02(a).

“Initial Closing Date” is defined in the introductory paragraph of the
Agreement.

 

2



--------------------------------------------------------------------------------

“Initial Units” is defined in Section 2.01(a).

“Knowledge” means, with respect to the Partnership or the Partnership Parties,
the actual knowledge, without due inquiry, of the executive officers of the
General Partner.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

“Lien” means any mortgage, pledge, lien (statutory or otherwise), encumbrance,
security interest, security agreement, conditional sale, trust receipt, charge
or claim or a lease, consignment or bailment, preference or priority,
assessment, deed of trust, easement, servitude or other encumbrance upon or with
respect to any property of any kind.

“Material Adverse Effect” means any change, event or effect that, individually
or together with any other changes, events or effects, has had a material
adverse effect on (a) the condition (financial or otherwise), business,
prospects, Properties, assets or results of operations of the Partnership
Parties, taken as a whole or (b) the ability of any of the Partnership Parties,
as applicable, to perform its obligations under the Transaction Documents;
provided, however, that a Material Adverse Effect shall not include any adverse
effect on the foregoing to the extent such adverse effect results from, arises
out of, or relates to (i) a general deterioration in the economy or changes in
the general state of the markets or industries in which any of the Partnership
Parties operates, except to the extent that Partnership Parties, taken as a
whole, are adversely affected in a disproportionate manner as compared to other
industry participants, (ii) the outbreak or escalation of hostilities involving
the United States, the declaration by the United States of a national emergency,
acts of war (whether or not declared) or the occurrence of any other calamity or
crisis, including acts of terrorism, or (iii) any change in accounting
requirements or principles imposed upon the Partnership Parties or their
respective businesses or any change in applicable Law, or the interpretation
thereof.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).

“NYSE” means the New York Stock Exchange.

“Option” is defined in Section 2.01(b).

“Option Closing” is defined in Section 2.01(b).

“Option Closing Date” is defined in Section 2.02(b).

“Option Purchase Price” is defined in Section 2.01(b).

“Option Purchase Price Per Unit” is defined in Section 2.01(b).

“Option Units” is defined in Section 2.01(b).

 

3



--------------------------------------------------------------------------------

“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.

“Partnership” is defined in the introductory paragraph of this Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of January 21, 2014, as amended
from time to time in accordance with its terms (including, as the context
requires, by the Partnership Agreement Amendment).

“Partnership Agreement Amendment” is defined in Section 2.03(a)(i).

“Partnership Parties” means, collectively, the General Partner, the Partnership,
and the Partnership’s Subsidiaries.

“Partnership Related Parties” is defined in Section 6.02.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“PIK Units” means any additional Series A Preferred Units issued by the
Partnership to the Purchaser as in-kind distributions pursuant to the
Partnership Agreement Amendment.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).

“Purchased Units” is defined in Section 2.01(b).

“Purchaser” is defined in the introductory paragraph of this Agreement.

“Purchaser Related Parties” is defined in Section 6.01.

“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Series A Preferred Units” means the Partnership’s Series A Preferred Units,
including PIK Units.

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof;
(b) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board

 

4



--------------------------------------------------------------------------------

of directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (c) any corporation or other entity as to which such Person
consolidates for accounting purposes.

“Third-Party Claim” is defined in Section 6.03(b).

“Trading Day” means a day on which the principal National Securities Exchange on
which the Common Units are listed or admitted for trading is open for the
transaction of business or, if such Common Units are not listed or admitted for
trading on any National Securities Exchange, a day on which banking institutions
in New York City are not legally required to be closed.

“Transaction Documents” means, collectively, this Agreement, the Partnership
Agreement Amendment and any and all other agreements or instruments executed and
delivered to the Purchaser by the Partnership or the General Partner hereunder
or thereunder, as applicable.

“VWAP” per Common Unit on any Trading Day means the volume-weighted average
trading price of the Common Units on the National Securities Exchange on which
the Common Units are listed or admitted to trading on such Trading Day for the
VWAP calculation period.

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements of the Partnership and certificates and reports as to
financial matters required to be furnished to the Purchaser hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated by the
Commission) and in compliance as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto.

ARTICLE II.

AGREEMENT TO SELL AND PURCHASE

Section 2.01 Sale and Purchase; Sale Option.

(a) Sale and Purchase. Subject to the terms and conditions of this Agreement, at
the Initial Closing, the Purchaser agrees to purchase from the Partnership, and
the Partnership agrees to issue and sell to the Purchaser, 5,769,231 Series A
Preferred Units (the “Initial Units”) for a cash purchase price of $43,500,000
(the “Base Purchase Price”).

(b) Sale Option. Subject to the terms and conditions of this Agreement, the
General Partner may exercise an option (the “Option”) to issue and sell on
behalf of the Partnership, at any time during the six months following the
Initial Closing, at a second closing pursuant to Section 2.02(b) below (the
“Option Closing,” together with the Initial Closing, the “Closings”), and the
Purchaser agrees to purchase from the Partnership, the number of Series A
Preferred Units described immediately below (the “Option Units,” together with
the Initial Units, the “Purchased Units”) for an aggregate cash purchase price
of up to $6,500,000 (the actual aggregate dollar

 

5



--------------------------------------------------------------------------------

amount of the Option exercised by the General Partner and paid by the Purchaser,
the “Option Purchase Price’). The price per Option Unit (the “Option Purchase
Price Per Unit”) shall equal 115% of the VWAP of the Common Units for the
7-Trading Day period ending on the Trading Date immediately prior to the Option
Closing Date. The number of Option Units purchased by the Purchaser under this
Section 2.01(b) shall equal the Option Purchase Price divided by the Option
Purchase Price Per Unit.

Section 2.02 Closings.

(a) Initial Closing. The consummation of the purchase and sale of the Initial
Units hereunder (the “Initial Closing”) shall take place on the Initial Closing
Date simultaneously with the execution of this Agreement at the Partnership’s
offices. The Parties agree that the Initial Closing may occur via delivery of
facsimiles or e-mailed PDF scans of this Agreement and the other closing
deliveries contemplated hereby. Unless otherwise provided in this Agreement, all
proceedings to be taken and all documents to be executed and delivered by the
Parties at the Initial Closing will be deemed to have been taken and executed
simultaneously, and no proceedings will be deemed to have been taken or
documents executed or delivered until all have been taken, executed or
delivered.

(b) Option Closing. If the General Partner exercises the Option, the
consummation of the purchase and sale of the Option Units hereunder shall take
place within 10 Business Days of such exercise, or such other date as may be
agreed, at the Partnership’s offices (the “Option Closing Date,” together with
the Initial Closing Date, the “Closing Dates”). The Parties agree that the
Option Closing may occur via delivery of facsimiles or e-mailed PDF scans of
this Agreement and the other closing deliveries contemplated hereby. Unless
otherwise provided in this Agreement, all proceedings to be taken and all
documents to be executed and delivered by the Parties at the Option Closing will
be deemed to have been taken and executed simultaneously, and no proceedings
will be deemed to have been taken or documents executed or delivered until all
have been taken, executed or delivered.

Section 2.03 Deliveries at the Closings.

(a) Deliveries of the Partnership. At each Closing, as applicable, the
Partnership shall deliver, or cause to be delivered, to the Purchaser:

(i) in the case of the Initial Closing only, a fully executed copy of the First
Amendment to First Amended and Restated Partnership Agreement of Cypress Energy
Partners, L.P., of even date herewith, creating the Series A Preferred Units and
setting forth the rights and obligations of the holders of Series A Preferred
Units, in form and content acceptable to the Purchaser and the Partnership (the
“Partnership Agreement Amendment”);

(ii) in the case of the Initial Closing only, a fully executed “Supplemental
Listing Application” as filed for listing of the Conversion Units with the NYSE;

 

6



--------------------------------------------------------------------------------

(iii) reasonable evidence of the adoption of (A) resolutions of the Conflicts
Committee of the Board of Directors of the General Partner approving the terms
of the Transaction Documents and recommending that the Board of Directors of the
General Partner approve them and (B) resolutions of the Board of Directors of
the General Partner authorizing the execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated thereby,
including the terms and issuance of the Series A Preferred Units, PIK Units and
Conversion Units, as applicable;

(iv) a certificate of an authorized officer of the General Partner, on behalf of
the Partnership, dated the applicable Closing Date, certifying as to the
issuance of the Initial Units or Option Units, as applicable, credited to
book-entry accounts maintained by the Partnership, bearing a restrictive
notation meeting the requirements of this Agreement and the Partnership
Agreement, free and clear of any Liens, other than transfer restrictions under
this Agreement, the Partnership Agreement or the Delaware LP Act and applicable
federal and state securities Laws and those created by the Purchaser;

(v) a receipt executed by the Partnership and delivered to the Purchaser
certifying as to the amount that it has received from the Purchaser;

(vi) in the case of the Option Closing only, a certificate of an authorized
officer of the General Partner, on behalf of the Partnership, dated the Option
Closing Date, certifying that (A) the representations and warranties of the
Partnership contained in this Agreement are true on the Option Closing Date,
except as provided otherwise in this Agreement, and (B) the Partnership has
performed all of its covenants, obligations and agreements under this Agreement.

(vii) such other documents relating to the transactions contemplated by this
Agreement as the Purchaser or its counsel may reasonably request.

(b) Deliveries of the Purchaser. At each Closing, as applicable, the Purchaser
shall deliver or cause to be delivered to the Partnership:

(i) payment of the Base Purchase Price or Option Purchase Price, as applicable,
by wire transfer of immediately available funds to an account designated in
advance of the applicable Closing Date by the Partnership;

(ii) in the case of the Option Closing only, a certificate of an authorized
officer of the Purchaser, dated the Option Closing Date, certifying that (A) the
representations and warranties of the Purchaser contained in this Agreement are
true on the Option Closing Date, except where provided otherwise in this
Agreement, and (B) the Purchaser has performed all of its covenants, obligations
and agreements of this Agreement.

(iii) such other documents relating to the transactions contemplated by this
Agreement as the Partnership or its counsel may reasonably request.

 

7



--------------------------------------------------------------------------------

ARTICLE III.

THE PARTNERSHIP’S REPRESENTATIONS AND WARRANTIES

As of each Closing Date, the Partnership represents and warrants to and
covenants with the Purchaser as follows:

Section 3.01 Existence.

(a) Each of the Partnership Parties has been duly formed and is validly existing
as a corporation, limited partnership or limited liability company, as
applicable, and is in good standing under the Laws of its jurisdiction of
incorporation or formation, with full corporate, limited partnership or limited
liability company power and authority to own, lease and operate its Properties
and to conduct its business as described in the CELP SEC Documents and (i) to
execute and deliver this Agreement and the other Transaction Documents to which
such Partnership Party is a party and consummate the transactions contemplated
hereby and thereby, (ii) in the case of the Partnership, to issue, sell and
deliver the Purchased Units, and (iii) in the case of the General Partner, to
act as the general partner of the Partnership.

(b) Each of the Partnership Parties is duly qualified to do business as a
foreign corporation, limited partnership or limited liability company, as
applicable, and is in good standing in each jurisdiction where the ownership or
lease of its Properties or the conduct of its business requires such
qualification, except for any failures to be so qualified and in good standing
that would not, individually or in the aggregate, constitute a Material Adverse
Effect.

(c) The Organizational Documents of each of the Partnership Parties (including
the Partnership Agreement Amendment) have been duly authorized, executed and
delivered by any Partnership Party a party thereto and are valid and legally
binding agreements of the applicable Partnership Party, enforceable against such
Partnership Party thereto in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar Laws from time to time in effect
affecting creditors’ rights and remedies generally and by general principles of
equity (regardless of whether such principles are considered in a proceeding in
equity or at law).

Section 3.02 Capitalization and Valid Issuance of Units.

(a) As of May 25, 2018, before giving effect to the issuance and sale of the
Purchased Units, the issued and outstanding limited partner interests of the
Partnership consist of 11,933,237 Common Units. All outstanding Common Units and
the limited partner interests represented thereby have been duly authorized and
validly issued in accordance with the Partnership Agreement and are fully paid
(to the extent required under the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act). As of the Initial
Closing Date, there are no limited partner interests of the Partnership that are
senior to or pari passu with, in right of distribution, to the Series A
Preferred Units.

(b) The General Partner is the sole general partner of the Partnership; such
general partner interest has been duly authorized and validly issued in
accordance with the Partnership Agreement; and the General Partner owns such
general partner interest free and clear of all Liens, except for restrictions on
transferability contained in the Partnership Agreement, applicable state and
federal securities Laws or the Delaware LP Act.

 

8



--------------------------------------------------------------------------------

(c) The Purchased Units and the limited partner interests represented thereby
have been duly authorized by the Partnership under the Partnership Agreement and
the Delaware LP Act and, when issued and delivered to the Purchaser against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Partnership Agreement, this Agreement or
applicable state and federal securities Laws, (ii) with respect to the
Purchaser’s Purchased Units and the limited partner interests represented
thereby, Liens as are created by the Purchaser and (iii) Liens as arise under
the Partnership Agreement or the Delaware LP Act.

(d) Except as specifically set forth in the Partnership Agreement, there are no
persons entitled to statutory, preemptive or other similar contractual rights to
subscribe for the Purchased Units or any other securities of the Partnership;
and, except (i) for the Purchased Units to be issued pursuant to this Agreement,
(ii) for awards issued pursuant to the Partnership’s long-term incentive plans
or (iii) as disclosed in the CELP SEC Documents, no options, warrants or other
rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, partnership
securities or ownership interests in the Partnership are outstanding.

(e) Upon issuance in accordance with this Agreement and the Partnership
Agreement, the PIK Units and the Conversion Units will be duly authorized,
validly issued, fully paid (to the extent required by the Partnership Agreement)
and nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Partnership Agreement, this Agreement or
applicable state and federal securities Laws, (ii) with respect to the
Purchaser’s PIK Units and Conversion Units, Liens created by the Purchaser after
the Closing and (iii) Liens as arise under the Partnership Agreement or the
Delaware LP Act after each Closing, as applicable.

Section 3.03 Ownership of Subsidiaries. All of the outstanding shares of capital
stock or other equity interests of each Subsidiary of the Partnership (a) have
been duly authorized and validly issued (in accordance with the Organizational
Documents of such Subsidiary), and are fully paid (in the case of an interest in
a corporation, limited partnership or limited liability company, to the extent
required under the Organizational Documents of such Subsidiary) and
nonassessable (except as such nonassessability may be affected by the applicable
Law of such Subsidiary’s jurisdiction of formation), and (b) are owned, directly
or indirectly, by the Partnership, free and clear of all Liens, except
(i) restrictions on transferability in the Organizational Documents of such
Subsidiary, applicable state and federal securities Laws or as described in the
CELP SEC Documents or (ii) Liens created or arising under the Credit Agreement.

 

9



--------------------------------------------------------------------------------

Section 3.04 CELP SEC Documents. The Partnership has filed all forms,
registration statements, reports, schedules and statements required to be filed
by it under the Exchange Act with the Commission on a timely basis. The CELP SEC
Documents, including any CELP Financial Statements, at the time filed (or in the
case of registration statements, solely on the dates of effectiveness), except
to the extent corrected by a subsequent CELP SEC Document, (a) did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made in the case of
any such documents other than a registration statement, not misleading,
(b) complied as to form in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as applicable,
(c) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (d) in the case of the CELP Financial Statements, were prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by the Commission with respect to interim
financial statements), and (e) in the case of the CELP Financial Statements,
fairly present (subject in the case of unaudited statements to normal, recurring
and year-end audit adjustments) in all material respects the consolidated
financial position of the Partnership and its Subsidiaries as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended.

Section 3.05 No Material Adverse Effect. Since December 31, 2017, except as
described in the CELP SEC Documents, there has not been any Material Adverse
Effect.

Section 3.06 No Registration Required. Assuming the accuracy of the Purchaser’s
representations and warranties in Section 4.05, the issuances and sales of the
Purchased Units to the Purchaser pursuant to this Agreement are exempt from
registration requirements of the Securities Act, and neither the Partnership
nor, to the Partnership’s Knowledge, any Person acting on its behalf, has taken
nor will take any action hereafter that would cause the loss of such exemption.

Section 3.07 Litigation. Except as described in the CELP SEC Documents, there
are no actions, suits, claims, investigations, orders, injunctions or
proceedings pending or, to the Knowledge of the Partnership Parties, threatened
or contemplated, to which any Partnership Party or any of their respective
directors or officers is or would be a party or to which any of their respective
Properties is or would be subject at law or in equity, before or by any
Governmental Authority, or before or by any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation, the
NYSE), which would, individually or in the aggregate, if resolved adversely to
any Partnership Party, constitute a Material Adverse Effect, or which challenge
the validity of any of the Transaction Documents or the right of either of the
Partnership or the General Partner to enter into any of the Transaction
Documents or to consummate the transactions contemplated thereby.

Section 3.08 Authority; Enforceability. The Partnership has all requisite power
and authority under the Partnership Agreement and the Delaware LP Act to issue,
sell and deliver the Purchased Units, in accordance with and upon the terms and
conditions set forth in this Agreement and the Partnership Agreement. All
corporate, limited partnership and limited liability company action, as
applicable, required to be taken by the Partnership Parties or any of their
partners or members for the authorization, issuance, sale and delivery of the
Purchased Units, the execution and delivery of the Transaction Documents and the
consummation of the transactions

 

10



--------------------------------------------------------------------------------

contemplated thereby has been validly taken. No approval from the holders of
outstanding Common Units is required under the Partnership Agreement or the
rules of the NYSE in connection with the Partnership’s issuance and sale of the
Purchased Units to the Purchaser. Each of the Transaction Documents has been
duly and validly authorized and has been or, with respect to the Transaction
Documents to be delivered at the Closings, will be, validly executed and
delivered by the applicable Partnership Party and, to the Knowledge of the
Partnership Parties, the other parties thereto. Each of the Transaction
Documents constitutes, or will constitute, the legal, valid and binding
obligations of the applicable Partnership Party and, to the Knowledge of the
Partnership Parties, each of the parties thereto, in each case enforceable in
accordance with its terms; provided that, with respect to each such agreement,
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar Laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law).

Section 3.09 Approvals. No approval, authorization, consent, waiver, license,
qualification, written exemption from, or order of or filing with any
Governmental Authority, or of or with any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the NYSE),
or approval of the security holders of any of the Partnership Parties (each, a
“Consent”), is required in connection with the issuance and sale of the
Purchased Units by the Partnership, the execution, delivery and performance of
this Agreement and the other Transaction Documents by the Partnership Parties
party hereto or thereto and the consummation by the Partnership Parties of the
transactions contemplated hereby or thereby, other than Consents (a) required
under the state securities or “Blue Sky” Laws, (b) that have been obtained, and
(c) Consents, the absence or omission of which would not, individually or in the
aggregate, constitute a Material Adverse Effect.

Section 3.10 MLP Status. For each taxable year since the Partnership has been
publicly traded within the meaning of Section 7704(c)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”), the Partnership has met the gross income
requirements of Section 7704(c)(2) of the Code and has otherwise satisfied the
requirements for treatment as a partnership for U.S. federal income tax
purposes. The Partnership expects to meet these requirements for its current
taxable year and following the consummation of the transactions contemplated by
the Transaction Documents.

Section 3.11 Investment Company Status. None of the Partnership Parties is, and
immediately after the sale of the Purchased Units hereunder, as applicable, and
the application of the net proceeds from such sales none of the Partnership
Parties will be, an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended, and the rules and regulations promulgated by the Commission
thereunder.

Section 3.12 Certain Fees. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission from the Purchaser with
respect to the sale of any of the Purchased Units or the consummation of the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any Partnership Parties. The Partnership agrees that it will
indemnify and hold harmless the Purchaser from and against any and all claims,

 

11



--------------------------------------------------------------------------------

demands, or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by the Partnership Parties or alleged to have been
incurred by the Partnership Parties in connection with the sale of the Purchased
Units or the consummation of the transactions contemplated by this Agreement.

Section 3.13 Insurance. The Partnership Parties maintain insurance covering the
Properties, operations, personnel and businesses of the Partnership Parties as
such Partnership Parties reasonably deem adequate; such insurance insures
against losses and risks to an extent which is reasonably adequate, in
accordance with customary industry practice, to protect the Partnership Parties
and their respective businesses in a commercially reasonable manner; all such
insurance is fully in force on each Closing Date; and the Partnership Parties
have no reason to believe that they will not be able to renew such insurance as
and when such insurance expires, except for such insurance for which the failure
to be outstanding and duly in force would not constitute a Material Adverse
Effect; and no Partnership Party has received notice from any insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance.

Section 3.14 Internal Controls. The Partnership Parties, taken as a whole,
maintain a system of internal accounting controls that comply with the
requirements of the Exchange Act sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorization, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

Section 3.15 Form S-3 Eligibility. The Partnership is eligible to register the
Series A Preferred Units and the Conversion Units for resale by the Purchaser
under Form S-3 promulgated under the Securities Act.

Section 3.16 No Violations; Compliance with Laws. The execution, delivery and
performance by the Partnership Parties of the Transaction Documents to which
each is a party and compliance by the Partnership Parties with the terms and
provisions thereof, and the consummation of the transactions contemplated hereby
and thereby (including the issuance, sale and delivery by the Partnership of the
Purchased Units to the Purchaser and the execution and delivery of the
Partnership Agreement Amendment), do not and will not (a) violate any provision
of any Law having applicability to the Partnership or any of its Subsidiaries or
any of their respective Properties, (b) assuming the accuracy of the
representations and warranties of the Purchaser contained herein and its
compliance with the covenants contained herein, violate any provision of any
federal or state securities Law (c) result in a violation or breach of any
provision of the Partnership Agreement, or any organizational documents of any
of the Partnership’s Subsidiaries, (d) require any consent, approval or notice
(other than those previously obtained or given) under or result in a violation
or breach of or constitute (with or without due notice or lapse of time or both)
a default (or give rise to any right of termination, cancellation or
acceleration) under any contract, agreement, instrument, obligation, note, bond,
mortgage, license, loan or credit agreement to which the Partnership or any of
its Subsidiaries is a party or by which the Partnership

 

12



--------------------------------------------------------------------------------

or any of its Subsidiaries or any of their respective Properties may be bound,
or (e) result in or require the creation or imposition of any Lien upon or with
respect to any of the Properties now owned or hereafter acquired by the
Partnership or any of its Subsidiaries, except in the case of clauses (a), (b)
and (d) where any such violation, default, breach, termination, cancellation,
failure to receive consent, approval or notice, or acceleration with respect to
the foregoing provisions of this Section 3.16 would not be, individually or in
the aggregate, reasonably likely to result in a Material Adverse Effect.

ARTICLE IV.

THE PURCHASER’S REPRESENTATIONS AND WARRANTIES

As of each Closing Date, the Purchaser represents and warrants and covenants to
the Partnership as follows:

Section 4.01 Existence. The Purchaser is duly organized and validly existing and
in good standing under the Laws of its state of formation, with all necessary
power and authority to own Properties and to conduct its business as currently
conducted.

Section 4.02 Authorization; Enforceability. The Purchaser has all necessary
partnership power and authority to enter into, deliver and perform its
obligations under the Transaction Documents to which it is a party. The
execution, delivery and performance of such Transaction Documents by the
Purchaser and the consummation by it of the transactions contemplated thereby
have been duly and validly authorized by all necessary legal partnership action
on the part of the Purchaser, and no further consent or authorization by any
other Person is required for the execution, delivery and performance of such
Transaction Documents by the Purchaser and the consummation by the Purchaser of
the transactions contemplated thereby. Each of the Transaction Documents to
which the Purchaser is a party has been, or will be at each Closing, duly
executed and delivered by the Purchaser, where applicable, and constitutes, or
will constitute at each Closing, a legal, valid and binding obligation of the
Purchaser, except as enforceability is limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law).

Section 4.03 No Breach. The execution, delivery and performance of the
Transaction Documents to which the Purchaser is a party by the Purchaser and the
consummation by the Purchaser of the transactions contemplated thereby will not
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
the Purchaser is a party or by which the Purchaser is bound or to which any of
the property or assets of the Purchaser is subject, (b) conflict with or result
in any violation of the provisions of the Organizational Documents of the
Purchaser, or (c) violate any Law of any Governmental Authority or body having
jurisdiction over the Purchaser or the property or assets of the Purchaser,
except in the case of clauses (a) and (c), for conflicts, breaches, violations
or defaults as would not reasonably be expected to have a material adverse
effect on the ability of the Purchaser to perform its obligations under the
Transaction Documents or consummate the transactions contemplated thereby.

 

13



--------------------------------------------------------------------------------

Section 4.04 Certain Fees. No fees or commissions are or will be payable by the
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement except for fees or commissions for which no
Partnership Party shall be responsible. The Purchaser agrees that it will
indemnify and hold harmless the Partnership Parties from and against any and all
claims, demands, or liabilities for broker’s, finder’s, placement, or other
similar fees or commissions incurred by or on behalf of the Purchaser or alleged
to have been incurred by or on behalf of the Purchaser in connection with the
purchase of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.

Section 4.05 Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Purchaser. The Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Purchased Units, the PIK
Units and the Conversion Units, as applicable. The Purchaser has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Purchased Units and the
Conversion Units, as applicable.

(b) Information. The Purchaser and its Representatives have been furnished with
all materials relating to the business, finances and operations of the
Partnership that have been requested and materials relating to the offer and
sale of, and investment in, the Purchased Units and Conversion Units, as
applicable, that have been requested by the Purchaser. The Purchaser and its
Representatives have been afforded the opportunity to ask questions of the
Partnership and its Representatives. Neither such inquiries nor any other due
diligence investigations conducted at any time by the Purchaser and its
Representatives shall modify, amend or affect the Purchaser’s right (i) to rely
on the Partnership’s representations and warranties in Article III above or
(ii) to indemnification or any other remedy based on, or with respect to the
accuracy or inaccuracy of, or compliance with, the representations, warranties,
covenants and agreements in any Transaction Document. The Purchaser understands
that its purchase of the Purchased Units involves a high degree of risk. The
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Purchased Units.

(c) Legends. The Purchaser understands that, until such time as the Purchased
Units, the PIK Units and the Conversion Units, as applicable, have been sold
pursuant to an effective registration statement under the Securities Act, or the
Purchased Units, the PIK Units and the Conversion Units, as applicable, are
eligible for resale pursuant to Rule 144 promulgated under the Securities Act
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, the Purchased Units, the PIK Units and the
Conversion Units, as applicable, will bear a restrictive legend as provided in
the Partnership Agreement.

(d) Purchase Representation. The Purchaser is purchasing the Purchased Units for
its own account and not with a view to distribution in violation of any
securities Laws. The Purchaser has been advised and understands that neither the
Purchased Units, the PIK Units nor the Conversion Units have been registered
under the Securities Act or under the “blue sky” Laws of any jurisdiction and
may be resold only if registered pursuant to the provisions of the Securities
Act (or if eligible, pursuant to the provisions of Rule 144 promulgated under
the Securities Act or pursuant to another available exemption from the
registration requirements of the Securities Act).

 

14



--------------------------------------------------------------------------------

(e) Rule 144. The Purchaser understands that there is no public trading market
for the Series A Preferred Units, that none is expected to develop, that the
Purchased Units are characterized as restricted securities under the federal
securities Laws and that the Purchased Units, the PIK Units and the Conversion
Units must be held indefinitely unless and until the Purchased Units, the PIK
Units or the Conversion Units, as applicable, are registered under the
Securities Act or an exemption from registration is available. The Purchaser has
been advised of and is knowledgeable with respect to the provisions of Rule 144
promulgated under the Securities Act.

(f) Reliance by the Partnership. The Purchaser understands that the Purchased
Units are being offered and sold in reliance on a transactional exemption from
the registration requirements of federal and state securities Laws and that the
Partnership is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Purchaser to acquire the Purchased Units and the PIK Units,
and the Conversion Units issuable upon conversion thereof.

ARTICLE V.

COVENANTS

Section 5.01 Cooperation; Further Assurances. Each of the Parties shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions contemplated by this Agreement. Without limiting the foregoing,
each of the Parties shall use its commercially reasonable efforts to assist the
other Party in making all filings and obtaining all consents of Governmental
Authorities that may be necessary or, in the reasonable opinion of the other
Party, advisable for the consummation of the transactions contemplated by the
Transaction Documents. The Partnership shall use its commercially reasonable
efforts to cause its transfer agent to reasonably cooperate with the Purchaser
to ensure that the Purchased Units, the PIK Units and the Conversion Units are
validly and effectively issued to the Purchaser and that the Purchaser’s
ownership of the Purchased Units, the PIK Units and the Conversion Units
following each Closing is accurately reflected on the appropriate books and
records of the Partnership or the Partnership’s transfer agent, as applicable.

Section 5.02 Use of Proceeds. The Partnership shall use the net proceeds from
the sale of the Purchased Units (after the payment of all related fees and
expenses) to fund the repayment of a portion of the borrowings under the Credit
Agreement.

Section 5.03 Listing. The Partnership will use its commercially reasonable
efforts to have the listing application with the NYSE related to the Conversion
Units approved by the NYSE and maintain such listing.

 

15



--------------------------------------------------------------------------------

ARTICLE VI.

INDEMNIFICATION, COSTS AND EXPENSES

Section 6.01 Indemnification by the Partnership. The Partnership agrees to
indemnify the Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from costs, losses, liabilities, damages or expenses of any
kind or nature whatsoever, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, promptly
upon demand, pay or reimburse each of them for any and all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them), whether or not involving a Third-Party Claim,
as a result of, arising out of, or in any way related to (a) the failure of any
of the representations or warranties made by the Partnership contained herein to
be true and correct in all material respects (other than those representations
and warranties contained in Section 3.01, Section 3.02, Section 3.03,
Section 3.08, Section 3.10 or Section 3.12 or other representations and
warranties that are qualified by materiality or Material Adverse Effect, which,
in each case, shall be true and correct in all respects) when made and as of
each Closing Date (except for any representations and warranties made as of a
specific date, which shall be required to be true and correct as of such date
only) or (b) the breach of any covenants of the Partnership contained herein;
provided that, in the case of the immediately preceding clause (a), such claim
for indemnification is made prior to the expiration of the survival period of
such representation or warranty; provided, further, that for purposes of
determining when an indemnification claim has been made, the date upon which the
Purchaser Related Party shall have given notice (stating in reasonable detail
the basis of the claim for indemnification) to the Partnership shall constitute
the date upon which such claim has been made; and provided, further, that the
aggregate liability of the Partnership to the Purchaser under this Section 6.01
shall not be greater in amount than the Base Purchase Price plus, if the Option
is exercised, the Option Purchase Price. No Purchaser Related Party shall be
entitled to recover special, indirect, exemplary, lost profits, speculative or
punitive damages under this Section 6.01; provided, however, that such
limitation shall not prevent any Purchaser Related Party from recovering under
this Section 6.01 for any such damages to the extent that such damages are
payable to a third party in connection with any Third-Party Claims.

Section 6.02 Indemnification by the Purchaser. The Purchaser agrees to indemnify
each of the Partnership Parties and their respective Representatives
(collectively, “Partnership Related Parties”) from, costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands, and causes of action, and, in
connection therewith, promptly upon demand, pay or reimburse each of them for
any and all costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by the Purchaser contained herein to be true and correct in all
material respects (other than those representations and warranties contained in
Section 4.01,

 

16



--------------------------------------------------------------------------------

Section 4.02 or Section 4.04 or that in are qualified by materiality, which, in
each case, shall be true and correct in all respects) when made and as of each
Closing Date or (b) the breach of any of the covenants of the Purchaser
contained herein; provided, however, that, in the case of the immediately
preceding clause (a), such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of the survival
period of the representation or warranty; and provided, further, that for
purposes of determining when an indemnification claim has been made, the date
upon which a Partnership Related Party shall have given notice (stating in
reasonable detail the basis of the claim for indemnification) to the Purchaser
shall constitute the date upon which such claim has been made; and provided,
further, that the liability of the Purchaser shall not be greater in amount than
the sum of the Base Purchase Price plus, if the Option is exercised, the Option
Purchase Price, plus any distributions paid to the Purchaser with respect to the
Purchased Units, the PIK Units and the Conversion Units, if and as applicable.
No Partnership Related Party shall be entitled to recover special, indirect,
exemplary, lost profits, speculative or punitive damages under this
Section 6.02; provided, however, that such limitation shall not prevent any
Partnership Related Party from recovering under this Section 6.02 for any such
damages to the extent that such damages are payable to a third party in
connection with any Third-Party Claims.

Section 6.03 Indemnification Procedure.

(a) A claim for indemnification for any matter not involving a Third-Party Claim
may be asserted by notice to the party from whom indemnification is sought;
provided, however, that failure to so notify the Indemnifying Party shall not
preclude the Indemnified Party from any indemnification which it may claim in
accordance with this Article VI, except as otherwise provided in Section 6.01,
Section 6.02 and Section 6.03.

(b) Promptly after any Partnership Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third Person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third-Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third-Party Claim, which shall state the nature and basis
of such Third-Party Claim to the extent then known; provided, however, that
failure to so notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability it may have to such Indemnified Party hereunder except
to the extent that the Indemnifying Party is materially prejudiced by such
failure. The Indemnifying Party shall have the right to defend and settle, at
its own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly, and in no event later than ten (10) days,
notify the Indemnified Party of its intention to do so, and the Indemnified
Party shall cooperate with the Indemnifying Party and its counsel in all
commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently

 

17



--------------------------------------------------------------------------------

pursues such defense, the Indemnifying Party shall not be liable for any
additional legal expenses incurred by the Indemnified Party in connection with
any defense or settlement of such asserted liability; provided, however, that
the Indemnified Party shall be entitled (i) at its expense, to participate in
the defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has, within 10 Business Days of
when the Indemnified Party provides written notice of a Third-Party Claim,
failed (1) to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (2) to notify the Indemnified Party of such assumption or
(B) if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party.

Section 6.04 Tax Matters. All indemnification payments under this Article VI
shall be adjustments to the Base Purchase Price plus, if the Option is
exercised, the Option Purchase Price, except as otherwise required by applicable
Law.

ARTICLE VII.

MISCELLANEOUS

Section 7.01 Expenses. All costs and expenses, including fees and disbursements
of counsel, financial advisors and accountants, incurred in connection with the
Transaction Documents and the transactions contemplated thereby shall be paid by
the party incurring such costs and expenses, except that, if the Purchaser
incurs customary out-of-pocket expenses paid to third-parties in connection with
the transactions contemplated by this Agreement in excess $200,000 (such excess
amount, the “Excess Expenses”), the Parties shall negotiate in good faith on an
equitable allocation of the Excess Expenses between the Parties.

Section 7.02 Interpretation. Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
or Exhibit to this Agreement, unless otherwise specified. All Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever the
Partnership has an obligation under the Transaction Documents, the expense of
complying with that obligation shall be an expense of the Partnership unless
otherwise specified. Any reference in this Agreement to “$” shall mean U.S.
dollars. Whenever any determination,

 

18



--------------------------------------------------------------------------------

consent or approval is to be made or given by a Party, such action shall be in
such Party’s sole discretion, unless otherwise specified in this Agreement. If
any provision in the Transaction Documents is held to be illegal, invalid, not
binding or unenforceable, (a) such provision shall be fully severable and the
Transaction Documents shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
the Transaction Documents, and the remaining provisions shall remain in full
force and effect, and (b) the Parties shall negotiate in good faith to modify
the Transaction Documents so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. When calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to the
Transaction Documents, the date that is the reference date in calculating such
period shall be excluded. If the last day of such period is not a Business Day,
the period in question shall end on the next succeeding Business Day. Any words
imparting the singular number only shall include the plural and vice versa. The
words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires. The provision of a Table of Contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in construing or interpreting this Agreement.

Section 7.03 Survival of Provisions. The representations and warranties in
Section 3.01, Section 3.02, Section 3.03, Section 3.08, Section 3.10,
Section 3.12, Section 4.01, Section 4.02, Section 4.04, Section 4.05(a) and
Section 4.05(b) shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth herein
shall survive for a period of twelve (12) months following each Closing Date,
regardless of any investigation made by or on behalf of the Partnership or the
Purchaser. The covenants made in this Agreement or any other Transaction
Document shall survive each Closing and remain operative and in full force and
effect in accordance with their respective terms until fully performed.
Regardless of any purported general termination of this Agreement, the
provisions of Article VI and all indemnification rights and obligations of the
Partnership and the Purchaser thereunder, and this Article VII shall remain
operative and in full force and effect as between the Partnership and the
Purchaser, unless the Partnership and the Purchaser execute a writing that
expressly (with specific references to the applicable Section or subsection of
this Agreement) terminates such rights and obligations as between the
Partnership and the Purchaser.

Section 7.04 No Waiver: Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of any Transaction
Document (except in the case of the Partnership Agreement for amendments adopted
under Article XIII thereof) shall be effective unless signed by each of the
parties thereto affected by such amendment, waiver, consent,

 

19



--------------------------------------------------------------------------------

modification or termination. Any amendment, supplement or modification of or to
any provision of any Transaction Document, any waiver of any provision of any
Transaction Document and any consent to any departure by the Partnership from
the terms of any provision of any Transaction Document shall be effective only
in the specific instance and for the specific purpose for which made or given.
Except where notice is specifically required by this Agreement, no notice to or
demand on the Partnership in any case shall entitle the Partnership to any other
or further notice or demand in similar or other circumstances. Any investigation
by or on behalf of any party shall not be deemed to constitute a waiver by the
party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein.

Section 7.05 Binding Effect. This Agreement shall be binding upon the
Partnership, the Purchaser and their respective successors and permitted
assigns. Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and their respective successors and permitted
assigns.

Section 7.06 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, facsimile, electronic mail, air courier guaranteeing
overnight delivery or personal delivery to the notice address for each Party
indicated on their respective signature page to this Agreement or to another
address as the Partnership or the Purchaser designate in writing from time to
time, upon providing such additional address to the Partnership or the
Purchaser, as applicable. All notices and communications shall be deemed to have
been duly given: at the time delivered by hand, if personally delivered; upon
actual receipt if sent by certified or registered mail, return receipt
requested, or regular mail, if mailed; upon actual receipt of the facsimile, if
sent via facsimile; when sent, if sent by electronic mail prior to 5:00 P.M.
Tulsa, Oklahoma time on a Business Day, or on the next succeeding Business Day,
if not; and upon actual receipt when delivered to an air courier guaranteeing
overnight delivery.

Section 7.07 Removal of Legend. In connection with a sale of Purchased Units,
PIK Units or Conversion Units by the Purchaser in reliance on Rule 144
promulgated under the Securities Act, the Purchaser shall deliver to the
Partnership a representation letter providing to the Partnership any information
the Partnership deems necessary to determine that the sale of such Purchased
Units, PIK Units or Conversion Units is made in compliance with Rule 144
promulgated under the Securities Act and a certification as to the length of
time such units have been held. Upon receipt of such representation letter, the
Partnership shall promptly direct its transfer agent to remove the notation of a
restrictive legend in the Purchaser’s book-entry account maintained by the
Partnership’s transfer agent, including the legend referred to in Section 4.05,
and the Partnership shall bear all costs associated with the removal of such
legend in the Partnership’s books. The Partnership shall cooperate with the
Purchaser to effect the removal of the legend referred to in Section 4.05 at any
time such legend is no longer appropriate.

Section 7.08 Entire Agreement. This Agreement, the other Transaction Documents,
and the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the Parties in
respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth

 

20



--------------------------------------------------------------------------------

or referred to in this Agreement or the other Transaction Documents with respect
to the rights granted by the Partnership or any of its Affiliates or the
Purchaser or any of its Affiliates. This Agreement, the other Transaction
Documents and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings among the parties with respect
to such subject matter.

Section 7.09 Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the Laws of the State of
Delaware without regard to principles of conflicts of laws.

Section 7.10 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 7.11 Exclusive Remedy. The sole and exclusive remedy for any and all
claims arising under, out of, or related to this Agreement or the transactions
contemplated hereby, are the rights of indemnification under Article VI only,
and no Person will have any other entitlement, remedy or recourse, whether in
contract, tort or otherwise, it being agreed that all of such other remedies,
entitlements and recourse are expressly waived and released by the Parties to
the fullest extent permitted by Law. Notwithstanding anything in the foregoing
to the contrary, nothing in this Agreement shall limit or otherwise restrict
(i) the rights of any party to bring claims under applicable federal or state
securities Laws, (ii) a fraud claim brought by any Party or (iii) the right to
seek specific performance.

Section 7.12 No Recourse Against Others.

(a) All claims, obligations, liabilities or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with
or relate in any manner to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in,
in connection with, or as an inducement to, this Agreement), may be made only
against (and are expressly limited to) the Partnership and the Purchaser. No
Person other than the Partnership or the Purchaser, including no member,
partner, stockholder, Affiliate or Representative thereof, nor

 

21



--------------------------------------------------------------------------------

any member, partner, stockholder, Affiliate or Representative of any of the
foregoing, shall have any liability (whether in contract or in tort, in law or
in equity, or granted by statute) for any claims, causes of action, obligations
or liabilities arising under, out of, in connection with or related in any
manner to this Agreement or based on, in respect of or by reason of this
Agreement or its negotiation, execution, performance or breach; and, to the
maximum extent permitted by Law, each of the Partnership and the Purchaser
hereby waives and releases all such liabilities, claims, causes of action and
obligations against any such third Person.

(b) Without limiting the foregoing, to the maximum extent permitted by Law,
(i) each of the Partnership and the Purchaser hereby waives and releases any and
all rights, claims, demands or causes of action that may otherwise be available
at law or in equity, or granted by statute, to avoid or disregard the entity
form of the other or otherwise impose liability of the other on any third Person
in respect of the transactions contemplated hereby, whether granted by statute
or based on theories of equity, agency, control, instrumentality, alter ego,
domination, sham, single business enterprise, piercing the veil, unfairness,
undercapitalization or otherwise; and (ii) each of the Partnership and the
Purchaser disclaims any reliance upon any third Person with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with or as an inducement to this Agreement.

Section 7.13 No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person, other than the
Partnership, the Purchaser and, for purposes of Section 7.12 only, any member,
partner, stockholder, Affiliate or Representative of the Partnership or the
Purchaser, or any member, partner, stockholder, Affiliate or Representative of
any of the foregoing, any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

Section 7.14 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

Section 7.15 Assignment of Rights. All or any portion of the rights and
obligations of the Purchaser under this Agreement may be transferred by the
Purchaser to any Affiliate of the Purchaser without the consent of the
Partnership, provided, in connection with any such assignment, the Purchaser
shall remain liable for such Affiliate’s performance hereunder.

[SIGNATURE PAGES ATTACHED]

 

22



--------------------------------------------------------------------------------

THIS SERIES A PREFERRED UNIT PURCHASE AGREEMENT is executed and delivered by the
Partnership and the Purchaser as of the Initial Closing Date.

 

PARTNERSHIP:

CYPRESS ENERGY PARTNERS, L.P.,

a Delaware limited partnership

By:  

Cypress Energy Partners GP, LLC, its

general partner

By:  

/s/ Peter C. Boylan, III

        Peter C. Boylan, III         Chairman and Chief Executive Officer Notice
Address:

Cypress Energy Partners, L.P.

5727 S. Lewis Avenue, Suite 500

Tulsa, Oklahoma 74105 Attention: Peter C. Boylan, III With a copy to:

Richard Carson, Senior Vice President and

General Counsel, at the same address

SIGNATURE PAGE

SERIES A PREFERRED UNIT PURCHASE AGREEMENT



--------------------------------------------------------------------------------

THIS SERIES A PREFERRED UNIT PURCHASE AGREEMENT is executed and delivered by the
Partnership and the Purchaser as of the Initial Closing Date.

 

PURCHASER:

STEPHENSON EQUITY, CO. NO. 3,

a Texas general partnership

By:   Adams Asset Advisors, LLC   its Managing Partner By:  

/s/ Steve Adams

  Steve Adams, Manager

/s/ Charles C. Stephenson, Jr.

Charles C. Stephenson, Jr., Partner Notice Address:

Mr. Charles C. Stephenson, Jr.

5727 S. Lewis Avenue, Suite 320

Tulsa, Oklahoma 74105 With a copy to:

GableGotwals

1100 ONEOK Plaza

100 West Fifth Street

Tulsa, Oklahoma 74104 Attn: Stephen W. Lake

SIGNATURE PAGE

SERIES A PREFERRED UNIT PURCHASE AGREEMENT